The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 6/25/2021.
DETAILED ACTION
Response to Amendment
The amendments filed on 8/18/2021 have been entered and have been fully considered.
Claims 1-9 have been cancelled.
Claims 10-18 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13-15, and 18 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Somohano et al. (US 9697172 B1, hereinafter Somohano).
Regarding claim 10, Somohano discloses a method, comprising: 
storing procedure information indicating a procedure to place a node having a role in a network (col. 5, lines 30-39, "VMM server 210 receiving instructions from a user of client device 230 and/or VMM server 210 to request the information from the physical network. Alternatively, the request may be based on VMM server 210 being configured to periodically request information (e.g., request information every hour, every three hours, every six hours, etc.) from the physical network"; col. 6, lines 55-60, "Process 400 may include configuring and initiating virtual machines within a VM data center to form a virtual network (block 440). For example, VMM server 210 may interact with VM data center 220 to configure and initiate one or more virtual machines 224 implemented by one or more VM servers 222 within VM data center 220"; col. 6, lines 6-51, the virtual machines have a role in a network (e.g., "Virtual machine 224 may also be configured to communicate with other virtual machines 224 in the same manner that the network device communicates with other network devices. For example, a first router in the physical network may connect to a second router, and the second router may connect to a third router. A first virtual machine 224 may be configured to emulate the first router, a second virtual machine 224 may be configured to emulate the second router, and a third virtual machine 224 may be configured to emulate the third router")), 
scanning a first node in a first network to collect environment data indicating a first role of the first node (col. 5, lines 40-65, "VMM server 210 may communicate with a network device within the physical network [...]. The network device may receive the request for information from VMM server 210 and may send a configuration file (e.g., a text file, a binary file, a HTML file, etc.) to VMM server 210. The configuration file may include information regarding a protocol (e.g., open shortest path first (OSPF), border gateway protocol (BGP), etc.), a service (e.g. firewall, network area translation (NAT), etc.), a policy (e.g. a routing policy associated with forwarding table information), an interface type (e.g., Ethernet, 1G Ethernet, 10G Ethernet, etc.), a chassis configuration (e.g., a card, a port, an interface type, a rack, etc.), connectivity information to other network devices (e.g., which port is used to connect to another network device), quality of service (QoS) information, and/or other information regarding the network device or the physical network. The network device may be associated with an identifier. The network device may send its identifier information to VMM server 210. VMM server 210 may store the configuration file (as described above) with the network device's identifier as the information regarding the physical network"; col. 7, lines 7-51, based on the information, virtual machines are configured to replicate or emulate the functions of the physical machines), 
performing a first procedure indicated by the procedure information to place a second node having the first role in a second network (col. 6, lines 55-60, "configuring and initiating virtual machines [...]. For example, VMM server 210 may interact with VM data center 220 to configure and initiate one or more virtual machines 224 implemented by one or more VM servers 222 within VM data center 220"; col. 7, lines 7-51, virtual machines are configured to replicate or emulate the functions of the physical machines), and 
building the second network having second network roles which correspond to first network roles of the first network (col. 6, lines 55-60, "configuring and initiating virtual machines within a VM data center to form a virtual network (block 440)"; col. 7, lines 7-51, based on the information, virtual machines are configured to replicate or emulate the functions of the physical machines in the physical network).
Regarding claim 11, Somohano discloses the method according to claim 10, further comprising evaluating the second network (col. 8, lines 29-30, "The user, using the user interface, may analyze the virtual network").
Regarding claim 13, Somohano discloses the method according to claim 10, wherein the second network is a virtual network (col. 5, line 66 to col. 6, line 3, "VMM server 210 may translate the information, received from the physical network, so that the information may be used by VMM server 210 and/or virtual machines 224 to generate the virtual network").
Regarding claims 14-15 and 17, Somohano discloses a network building apparatus comprising: at least one processor (col. 5, lines 4-15, "The software instructions may be read into memory 330 from another computer-readable medium, such as storage device 340, or from another device via communication interface 360. The software instructions contained in memory 330 may cause processor 320 to perform processes that will be described").
The remaining limitations of claims 14-15 and 17 recite features similar in scope to those of claims 10-11 and 13. Therefore, claims 14-15 and 17 is rejected for the same reasons as set forth in the rejection of claims 10-11 and 13, above.
Regarding claim 18, Somohano discloses a non-transitory computer readable medium storing a program (col. 5, lines 4-15, "The software instructions may be read into memory 330 from another computer-readable medium, such as storage device 340, or from another device via communication interface 360. The software instructions contained in memory 330 may cause processor 320 to perform processes that will be described"). 
The remaining limitations of claim 14 recite features similar in scope to those of claim 10. Therefore, claim 14 is rejected for the same reasons as set forth in the rejection of claim 10, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somohano (US 9697172 B1) in view of Varshney (US 8793117 B1, hereinafter Varshney).
Regarding claim 12, Somohano discloses the method according to claim 10.
Somohano does not disclose that the first procedure indicates an order of the first procedure, and the performing the first procedure is performed following the order.
Varshney discloses that a first procedure indicates an order of the first procedure, and the performing the first procedure is performed following the order (col. 12, lines 12-, "UPA library 407 is the loaded […] UPA library 407 identifies a virtual node in emulation process 420 to be represented by this particular instance of UPA library 407. This task may be performed by "Set Virtual Node" command 601 and may be implemented via environmental variables. The specified, currently emulated or virtual node may be stored in table 603. For example if the virtual node is set to node 5, then all the applications that are launched subsequently will be assumed to be executing on the node number 5 in emulation process 420 [...] The prior applications will continue to execute on the node on which they were launched first. As an example, consider the following [...] Here, the virtual node is first set to node number 1 and a server application is started on this node. Subsequently, the virtualization is changed to node number 2. The client application that is launched after that will run on node 2. However, the server application will continue to run on node 1" - alternatively, see col. 16, line 60 to col. 19, line 23, series of steps performed in that order by the UPA library).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Somohano in view of Varshney so that the first procedure indicates an order of the first procedure, and the performing the first procedure is performed following the order.
One of ordinary skill in the art would have been motivated because it would enable "multiple instances" to run "on different virtual, emulated nodes on a single physical platform. Further, the multiple applications can be run with potentially different kinds of protocol stacks, e.g. different protocol stack [...] on a single physical platform" (Varshney, col. 12, lines 41-47).
Regarding claim 16, Somohano discloses the network building apparatus according to claim 14. The remaining limitations of claim 16 are similar in scope to those of claim 12. Therefore, claim 16 is rejected for the same reasons as set forth in the rejection of claim 12, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7120680 B1, which discloses “a preferred network configuration defining a preferred network topology and analyzes an existing network configuration to produce an existing network topology. The network analyzer then compares the preferred network topology to the existing network topology, for example using a graph matching technique, to identify a useable network configuration within the existing network configuration that most closely supports operation of the preferred network configuration” (see abstract) which is relevant to the independent claims.
US 20060074618 A1, which discloses creating a “policy element on one of the VMs and export the specific policy to a file. Then copy that file to the other router VMs and import the policy, placing it in the correct order position” (see ¶[0262]), which is relevant to claim 12. 
US 6862564 B1, which discloses “providing an emulated network including a plurality of emulated networking devices, in which a number of network node executable images are employed. Each of the network node executable images corresponds to one of the emulated networking devices. The emulated networking devices represent physical networking devices” (see abstract), which is relevant to the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446